EXHIBIT 10.4

 

 

ATLAS 2000 SYSTEM

 

ASSIGNMENT, CONTRIBUTION AND LICENSE AGREEMENT

 

 

BETWEEN

 

 

WILLIAMS ENERGY SERVICES, LLC, AND

 

AND

 

WILLIAMS ENERGY PARTNERS L.P.

 

--------------------------------------------------------------------------------


 

ASSIGNMENT, CONTRIBUTION AND LICENSE AGREEMENT

 

THIS ASSIGNMENT, CONTRIBUTION AND LICENSE AGREEMENT (the “Agreement”) effective
as of this 17th day of June, 2003 (the “Effective Date”), by and between
Williams Energy Services, LLC, a Delaware limited liability company (“WES”), and
Williams Energy Partners, L.P., a Delaware limited partnership (the
“Partnership”).

 

RECITALS

 

A.                                   This Agreement is entered into by the
parties hereto in connection with that certain Purchase Agreement, dated April
18, 2003 as amended by Amendment No. 1 thereto, dated May 5, 2003 (as so
amended, the “Purchase Agreement”), among the WEG Acquisitions, L.P., a Delaware
limited partnership (“Buyer”), WES, Williams Natural Gas Liquids, Inc. and
Williams GP LLC.

 

B.                                     Effective as of the Closing Date (as
defined in the Partnership Agreement), WES desires to assign and transfer all
right, title and interest to the Atlas Software (as defined herein) and to
contribute the Hardware and convey all title in such Hardware (as defined
herein) to the Partnership; and, pursuant to Section 4.11(a) of the Purchase
Agreement, the Buyer has designated the Partnership to receive such assignments
and contributions.

 

C.                                     Upon such assignment, the Partnership
desires (i) to grant to WES a worldwide, nonexclusive, royalty-free, irrevocable
license (except in accordance with the express provisions herein),
nontransferable (other than to Affiliates (as defined below)), without right to
sublicense (except to Affiliates of WES, Williams Bio-Energy LLC, a Delaware
limited liability company (“WBE”), and WBE’s Affiliates), to use, copy, modify,
enhance, and upgrade the ATLAS 2000 System to support any business currently
owned or operated by any Selling Party (as defined in the Purchase Agreement)
(or Affiliate thereof) or WBE (or Affiliate thereof), and (ii) to maintain and
support the ATLAS 2000 System as further provided herein.

 

D.                                    Upon transfer to the Partnership (or a
Partnership Entity) of the employees of WES or its Affiliates that support and
maintain the ATLAS Software (the “ATLAS Employees”), WES desires to assign to
the Partnership the right to receive any payments in respect of such support and
maintenance services that the Partnership may receive from WBE in connection
with its sublicense to WBE.

 

NOW, THEREFORE, in consideration of the premises and the covenants, conditions,
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1

--------------------------------------------------------------------------------


 


1.                                      DEFINITIONS


 


1.1                                 DEFINITIONS.  CAPITALIZED TERMS USED IN THIS
AGREEMENT AND NOT OTHERWISE DEFINED HEREIN HAVE THE MEANINGS CORRESPONDING
THERETO AS SET FORTH IN THIS SECTION 1.1.  OTHER TERMS DEFINED HEREIN HAVE THE
MEANINGS SO GIVEN THEM.  A DEFINED TERM HAS ITS DEFINED MEANING THROUGHOUT THIS
AGREEMENT AND IN EACH EXHIBIT HERETO, REGARDLESS OF WHETHER SUCH TERM APPEARS
BEFORE OR AFTER THE PLACE WHERE IT IS DEFINED.

 


(A)                                  “AFFILIATE” MEANS WITH RESPECT TO A
SPECIFIED PERSON, A PERSON THAT DIRECTLY, OR INDIRECTLY THROUGH ONE OR MORE
INTERMEDIARIES, CONTROLS, OR IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH,
THE PERSON SPECIFIED.

 


(B)                                 “ATLAS EMPLOYEES” MEANS THOSE G&A EMPLOYEES
(AS DEFINED IN THE TRANSITION SERVICES AGREEMENT) PERFORMING THOSE G&A SERVICES
(AS DEFINED IN THE TRANSITION SERVICES AGREEMENT) CONTEMPLATED BY ITEM 5.A OF
SCHEDULE “A” OF THE TRANSITION SERVICES AGREEMENT.


 


(C)                                  “ATLAS SOFTWARE” MEANS THE ATLAS 2000
SYSTEM, AS MORE FULLY DESCRIBED IN EXHIBIT A-1, THE OBJECT CODE THEREOF, ALL
SOFTWARE USER MANUALS, REFERENCE MANUALS AND INSTALLATION GUIDES, OR PORTIONS
THEREOF (IF ANY), WHICH ARE RELATED TO THE ATLAS SOFTWARE, AND ALL RIGHTS TO THE
INTELLECTUAL PROPERTY EMBODIED IN OR RELATING TO ANY OF THE FORGOING.


 


(D)                                 “CONFIDENTIAL INFORMATION” MEANS: (I) THE
ATLAS SOFTWARE AND ANY DERIVATIVE WORKS RELATED THERETO AND (II) ANY BUSINESS OR
TECHNICAL INFORMATION OF WES OR THE PARTNERSHIP OR THEIR RESPECTIVE AFFILIATES,
INCLUDING BUT NOT LIMITED TO ANY INFORMATION RELATING TO WES’ OR THE
PARTNERSHIP’S PRODUCT PLANS, DESIGNS, COSTS, PRODUCT PRICES AND NAMES, FINANCES,
MARKETING PLANS, BUSINESS OPPORTUNITIES, PERSONNEL, RESEARCH, DEVELOPMENT OR
KNOW-HOW THAT IS DESIGNATED BY THE DISCLOSING PARTY AS “CONFIDENTIAL” OR
“PROPRIETARY” AND, IF ORALLY DISCLOSED, REDUCED TO WRITING BY THE DISCLOSING
PARTY WITHIN THIRTY (30) DAYS OF SUCH DISCLOSURE.


 


(E)                                  “DERIVATIVE WORKS” MEANS WORKS THAT ARE
BASED UPON ONE (1) OR MORE PRE-EXISTING WORKS, SUCH AS: (I) FOR COPYRIGHTABLE OR
COPYRIGHTED MATERIAL, ANY TRANSLATION, PORTATION, MODIFICATION, CORRECTION,
ADDITION, EXTENSION, UPGRADE, IMPROVEMENT, COMPILATION, ABRIDGMENT, REVISION OR
OTHER FORM IN WHICH SUCH MATERIAL MAY BE RECAST, TRANSFORMED, OR ADAPTED; (II)
FOR PATENTABLE OR PATENTED MATERIAL, ANY IMPROVEMENT THEREON; AND (III) FOR
MATERIAL THAT IS PROTECTED BY TRADE SECRET, ANY NEW MATERIAL DERIVED FROM SUCH
EXISTING TRADE SECRET MATERIAL, INCLUDING NEW MATERIAL


 

2

--------------------------------------------------------------------------------





THAT MAY BE PROTECTED BY ANY OF COPYRIGHT, MASK WORK RIGHT, PATENT, AND TRADE
SECRET.


 


(F)                                    “HARDWARE” MEANS THE COMPUTER EQUIPMENT
SET FORTH AND IDENTIFIED IN EXHIBIT B.


 


(G)                                 “KNOWLEDGE” MEANS THE ACTUAL KNOWLEDGE,
AFTER REASONABLE INQUIRY, OF THOSE INDIVIDUALS NAMED IN SECTION 9.16(G) OF THE
PURCHASE AGREEMENT.


 


(H)                                 “INTELLECTUAL PROPERTY” MEAN AND INCLUDE ALL
INTELLECTUAL PROPERTY OF ANY KIND, BOTH FOREIGN AND DOMESTIC, INCLUDING, WITHOUT
LIMITATION, ALL PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES, TRADE DRESS,
(AND THE GOODWILL ASSOCIATED WITH EACH), COPYRIGHTS, CONFIDENTIAL AND
PROPRIETARY INFORMATION (INCLUDING TRADE SECRETS AND KNOW-HOW), AND
REGISTRATIONS AND APPLICATIONS FOR REGISTRATION OF ANY OF THE FOREGOING.


 


(I)                                     “MARKS” MEANS THOSE TRADEMARKS, TRADE
NAMES, SERVICE MARKS, LOGOS, DESIGNS AND INSIGNIAS, AS IDENTIFIED IN EXHIBIT C


 


(J)                                     “PARTNERSHIP ENTITIES” HAS THE MEANING
ASSIGNED TO SUCH TERM IN SECTION 2.4(A) OF THE PURCHASE AGREEMENT, BUT EXCLUDES
THE PARTNERSHIP.

 

(j)                                     “Transition Services Agreement” has
means the Transition Services Agreement, dated the date hereof, by and between
the Buyer and The Williams Companies, Inc.

 


1.2                                 CONSTRUCTION.  AS USED IN THIS AGREEMENT,
UNLESS EXPRESSLY STATED OTHERWISE, REFERENCES TO (A) “INCLUDING” MEAN
“INCLUDING, WITHOUT LIMITATION” AND (B) “OR” MEAN “EITHER OR BOTH.”  UNLESS
OTHERWISE SPECIFIED, ALL REFERENCES IN THIS AGREEMENT TO SECTIONS, SCHEDULES OR
EXHIBITS ARE DEEMED REFERENCES TO THE CORRESPONDING SECTIONS, SCHEDULES OR
EXHIBITS IN THIS AGREEMENT.  ALL MONETARY VALUES SET FORTH IN THIS AGREEMENT
SHALL BE DEEMED TO BE IN U.S. DOLLARS AND DO NOT INCLUDE TAXES UNLESS OTHERWISE
CLEARLY STATED.

 


2.                                      ASSIGNMENT AND CONTRIBUTION


 


2.1                                 ATLAS SOFTWARE.  WES HEREBY ASSIGNS, GRANTS,
BARGAINS, SELLS, CONVEYS, AND SETS OVER UNTO THE PARTNERSHIP (OR A PARTNERSHIP
ENTITY DESIGNATED IN WRITING BY THE PARTNERSHIP) AND THE PARTNERSHIP HEREBY
ACCEPTS, OR SHALL CAUSE SUCH PARTNERSHIP ENTITY TO ACCEPT, ALL OF WES’ RIGHT,
TITLE, AND INTEREST IN, TO, AND UNDER THE ATLAS SOFTWARE EFFECTIVE AS OF THE
EFFECTIVE DATE, SUBJECT TO THE TERMS OF THIS AGREEMENT.


 

3

--------------------------------------------------------------------------------


 


2.2                                 MARKS.  WES HEREBY ASSIGNS, GRANTS,
BARGAINS, SELLS, CONVEYS, AND SETS OVER UNTO THE PARTNERSHIP (OR A PARTNERSHIP
ENTITY DESIGNATED IN WRITING BY THE PARTNERSHIP) AND THE PARTNERSHIP HEREBY
ACCEPTS, OR SHALL CAUSE SUCH PARTNERSHIP ENTITY TO ACCEPT, ALL OF WES’ RIGHT,
TITLE, AND INTEREST IN, TO, AND UNDER THE MARKS, INCLUDING ALL GOODWILL
ASSOCIATED WITH THE MARKS, EFFECTIVE AS OF THE EFFECTIVE DATE, SUBJECT TO THE
TERMS OF THIS AGREEMENT.


 


2.3                                 HARDWARE.  WES HEREBY CONTRIBUTES TO THE
PARTNERSHIP (OR A PARTNERSHIP ENTITY DESIGNATED IN WRITING BY THE PARTNERSHIP)
AND THE PARTNERSHIP HEREBY ACCEPTS, OR SHALL CAUSE SUCH PARTNERSHIP ENTITY TO
ACCEPT, ALL OF WES’ RIGHT, TITLE, AND INTEREST IN, THE HARDWARE EFFECTIVE AS OF
THE EFFECTIVE DATE TO HAVE AND TO HOLD THE HARDWARE UNTO THE PARTNERSHIP, ITS
SUCCESSORS AND ASSIGNS, FOREVER, SUBJECT TO THE TERMS OF THIS AGREEMENT.


 


3.                                      LICENSES


 


3.1                                 ATLAS SOFTWARE LICENSE GRANT.  SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT AND SOLELY TO THE EXTENT THAT IT
RECEIVED FROM WES UNDER THE TERMS AND CONDITIONS OF THIS AGREEMENT THE ABILITY
TO GRANT SUCH A LICENSE, THE PARTNERSHIP HEREBY GRANTS TO WES A WORLDWIDE,
NONEXCLUSIVE, ROYALTY-FREE, IRREVOCABLE (EXCEPT IN ACCORDANCE THE TERMS HEREIN)
LICENSE, NONTRANSFERABLE (OTHER THAN TO AFFILIATES OF WES) WITHOUT RIGHT TO
SUBLICENSE (EXCEPT AS PROVIDED IN CLAUSE (B) AND (C) BELOW):


 


(A)                                  TO USE, COPY, MODIFY, ENHANCE, UPGRADE AND
PRODUCE DERIVATIVE WORKS OF THE ATLAS SOFTWARE, IN OBJECT OR SOURCE CODE FORM;


 


(B)                                 TO SUBLICENSE THE ATLAS SOFTWARE TO ANY
AFFILIATE OF WES; AND


 


(C)                                  TO SUBLICENSE THE ATLAS SOFTWARE TO WBE OR
ANY AFFILIATE THEREOF.


 


3.2                                 TRADEMARK LICENSE GRANT:  SUBJECT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT AND SOLELY TO THE EXTENT THAT IT RECEIVED
FROM WES UNDER THE TERMS AND CONDITIONS OF THIS AGREEMENT THE ABILITY TO GRANT
SUCH A LICENSE, THE PARTNERSHIP HEREBY GRANTS TO WES A WORLDWIDE, NONEXCLUSIVE,
ROYALTY-FREE, IRREVOCABLE (EXCEPT IN ACCORDANCE THE TERMS HEREIN) LICENSE,
NONTRANSFERABLE (OTHER THAN TO AFFILIATES OF WES) WITHOUT RIGHT TO SUBLICENSE
(EXCEPT TO WBE OR ANY AFFILIATE THEREOF), TO USE THE MARKS, AND TO REPRODUCE AND
USE SUCH MARKS ONLY IN CONNECTION WITH THE USE, PROVISION, SUBLICENSING (AS
PERMITTED PURSUANT TO SECTION 3.1 (B) AND (C)), OF THE ATLAS SOFTWARE.  WES
AGREES THAT THE NATURE AND QUALITY OF ITS USE OF THE MARKS SHALL CONFORM TO THE
STANDARD SET BY AND BE UNDER THE CONTROL OF THE PARTNERSHIP.  SUCH STANDARD
SHALL AT A MINIMUM SPECIFICALLY BE THE TYPE AND QUALITY OF GOODS AND PRODUCTS
THAT HISTORICALLY HAVE BEEN ASSOCIATED WITH THE MARKS.  WES SHALL ENSURE THAT
ALL SUB-LICENSEES OF THE


 

4

--------------------------------------------------------------------------------


 


MARKS BY WRITTEN AGREEMENT ALSO ARE BOUND TO THE FORGOING STANDARD.  THE USE OF
SUCH MARKS BY WES AND ITS AFFILIATES SHALL INURE SOLELY TO THE BENEFIT OF THE
PARTNERSHIP AND NOTHING CONTAINED HEREIN SHALL BE CONSTRUED TO GRANT ANY
OWNERSHIP INTEREST IN OR TO SUCH MARKS.


 


3.3                                 THIRD PARTY CONSENTS. NOTWITHSTANDING THE
FOREGOING PROVISIONS OF THIS SECTION 3, IN THE EVENT THAT THE CONSENT OF ANY
THIRD-PARTY VENDOR IS REQUIRED IN CONNECTION WITH THE GRANTS OF THE LICENSES
DESCRIBED IN SECTIONS 3.1 AND 3.2 ABOVE, THE PARTNERSHIP SHALL BE RELIEVED OF
ITS OBLIGATIONS THEREUNDER UNLESS AND UNTIL ANY SUCH CONSENT IS OBTAINED BY WES
IN A FORM REASONABLY ACCEPTABLE TO THE PARTNERSHIP.


 


3.4                                 RESTRICTIONS. THE PARTNERSHIP RESERVES ALL
RIGHTS AND LICENSES TO THE ATLAS SOFTWARE NOT EXPRESSLY GRANTED TO WES UNDER
THIS AGREEMENT.


 


3.5                                 OWNERSHIP. WES AND THE PARTNERSHIP EACH
AGREE THAT ANY NEW DERIVATIVE WORKS RELATED TO THE ATLAS SOFTWARE WILL BE OWNED
BY THE PARTY DEVELOPING SUCH DERIVATIVE WORKS.


 


4.                                      MAINTENANCE AND SUPPORT SERVICES


 


4.1                                 MAINTENANCE AND SUPPORT SERVICES.  SUBJECT
TO THE LIMITATIONS IN SECTION 4.5 AND TO THE SUCH OTHER LIMITATIONS AS ARE
STATED HEREIN, THE PARTNERSHIP WILL (OR WILL CAUSE THE APPROPRIATE PARTNERSHIP
ENTITY OR ENTITIES TO) MAINTAIN AND SUPPORT THE ATLAS SOFTWARE, AT THE
PARTNERSHIP’S (OR ANY PARTNERSHIP ENTITY’S, AS THE CASE MAY BE) SOLE EXPENSE, SO
AS TO PROVIDE WES (AND ANY AFFILIATE OF WES) AND WBE (AND ANY AFFILIATE OF WBE)
WITH THE SAME QUANTITY OF PROCESSING, MAINTENANCE AND SUPPORT SERVICES AS EACH
SUCH ENTITY, RESPECTIVELY, IS RECEIVING AS OF THE DATE OF CLOSING AND WITH THE
SAME QUALITY OF MAINTENANCE AND SUPPORT SERVICES AS THE CURRENT LICENSEES (AND
SUB-LICENSEES) OF THE ATLAS SOFTWARE ARE RECEIVING AS OF THE DATE OF CLOSING
(THE “SERVICES”). THE AFOREMENTIONED QUALITY, WHICH THE PARTIES AGREE TO BE
SYNONYMOUS WITH PERFORMING THE SERVICES IN A GOOD AND WORKMANLIKE FASHION, IS
THE SOLE AND EXCLUSIVE STANDARD OF CARE THAT WILL BE APPLIED TO MEASURE THE
PARTNERSHIP’S (OR THE APPROPRIATE PARTNERSHIP ENTITY’S OR ENTITIES’) PERFORMANCE
OF THE SERVICES.  THE PARTNERSHIP (OR ANY PARTNERSHIP ENTITY, AS THE CASE MAY
BE) SHALL, TO THE EXTENT THAT THE PARTNERSHIP (OR ANY PARTNERSHIP ENTITY, AS THE
CASE MAY BE) PRODUCES ANY UPGRADES, ENHANCEMENTS, UPDATES OR NEW VERSIONS OF THE
ATLAS SOFTWARE, IN A COMMERCIALLY REASONABLE MANNER AND TIME (I) PROVIDE SUCH TO
WES (AND ANY LICENSEE OR SUB-LICENSEE) UNDER THE TERMS OF THIS AGREEMENT, AND
(II) MAKE AVAILABLE TO WES (AND ITS LICENSEES OR SUB-LICENSEES) ANY DERIVATIVE
WORKS WHICH IT CREATES THAT ARE MATERIALLY DIFFERENT FROM THE PRESENT VERSION OF
ATLAS SOFTWARE. SUCH UPGRADES, ENHANCEMENTS, UPDATES OR NEW VERSIONS OF THE
ATLAS SOFTWARE SHALL BE GOVERNED BY THE SAME


 

5

--------------------------------------------------------------------------------


 


LICENSE AND LICENSE RESTRICTIONS AS GOVERNS THE ATLAS SOFTWARE IN THIS
AGREEMENT.  FOR ANY BREACH BY THE PARTNERSHIP (OR THE APPROPRIATE PARTNERSHIP
ENTITY OR ENTITIES) OF THE FORGOING OBLIGATIONS, WES (OR ANY LICENSEE’S OR
SUB-LICENSEE’S) SOLE AND EXCLUSIVE REMEDY SHALL BE RE-PERFORMANCE OF THE
UNSATISFACTORY SERVICES OR THE DELIVERY OF THE PARTICULAR ITEMS.


 


4.2                                 ADDITIONAL MAINTENANCE AND SUPPORT
SERVICES.  THE PROVISION OF ANY ADDITIONAL MAINTENANCE AND SUPPORT SERVICES NOT
DESCRIBED HEREIN TO ANY OF THE FORGOING ENTITIES OR TO ANY FUTURE LICENSEES
SHALL BE GOVERNED BY SUBSEQUENT ARM’S-LENGTH NEGOTIATIONS.


 


4.3                                 ASSIGNMENT OF SUPPORT PAYMENTS. EFFECTIVE AS
OF THE DATE THAT THE ATLAS EMPLOYEES ARE TRANSFERRED TO THE PARTNERSHIP (OR A
PARTNERSHIP ENTITY DESIGNATED IN WRITING BY THE PARTNERSHIP OR BUYER) PURSUANT
TO THE TRANSITION SERVICES AGREEMENT, WES HEREBY ASSIGNS TO THE PARTNERSHIP (OR
A PARTNERSHIP ENTITY DESIGNATED IN WRITING BY THE PARTNERSHIP OR BUYER) THE
RIGHT TO RECEIVE ANY PAYMENTS IN RESPECT OF SUCH SUPPORT AND MAINTENANCE
SERVICES THAT IT MAY RECEIVE FROM WBE IN CONNECTION WITH ITS SUBLICENSE TO WBE
OR ANY OTHER ARRANGEMENT BETWEEN THE PARTIES.


 


4.4                                 DURATION.  THE PARTNERSHIP WILL PROVIDE THE
SERVICES TO EACH OF THE ENTITIES LISTED IN SECTION 4.1 FOR SO LONG AS THAT
PARTICULAR ENTITY CONTINUES TO USE (AND/OR SUBLICENSE) THE ATLAS 2000 SYSTEM.


 


4.5                                 LIMITATIONS.  THE PARTNERSHIP’S OBLIGATION
TO WES, A SPECIFIC LICENSEE OR SUB-LICENSEE UNDER THIS SECTION 4 AND THE
PARTNERSHIP’S OBLIGATION TO PROVIDE CERTAIN ASPECTS OF THE SERVICES TO SUCH
PARTY SHALL BE LIMITED TO THE EXTENT THAT:  (I) THE PARTY MAKES ANY CHANGE OR
MODIFICATION TO THE ATLAS SOFTWARE THAT MATERIALLY, NEGATIVELY AFFECTS OR
PRECLUDES THE PROVISION OF SUCH PARTICULAR ASPECT OF THE SERVICES, (II) THE
PARTY COMBINES THE ATLAS SOFTWARE WITH PRODUCTS OR PROGRAMS NOT UTILIZED BY THE
PARTY AS OF THE DATE OF CLOSING, IF SUCH COMBINATION MATERIALLY INCREASES THE
TIME OR COST REQUIRED FOR THE PARTNERSHIP TO PERFORM SUCH PARTICULAR ASPECT OF
THE SERVICES OR (III) THE PARTY MODIFIES, CHANGES OR REPLACES ANY HARDWARE
CONNECTED WITH THE ATLAS SOFTWARE IF SUCH MODIFICATION, CHANGE OR REPLACEMENT
INDIVIDUALLY OR IN COMBINATION WITH OTHER MODIFICATIONS, CHANGES OR REPLACEMENTS
MATERIALLY INCREASES THE TIME OR COST REQUIRED FOR THE PARTNERSHIP TO PERFORM
SUCH PARTICULAR ASPECT OF THE SERVICES.


 


4.6                                 IN ADDITION, IN THE EVENT THAT THE CONSENT
OF ANY THIRD-PARTY VENDOR IS REQUIRED IN CONNECTION WITH THE PERFORMANCE OF THE
PARTNERSHIP’S (OR ANY PARTNERSHIP ENTITY’S) OBLIGATIONS UNDER THIS SECTION 4,
THE PARTNERSHIP (AND ANY SUCH PARTNERSHIP ENTITY) SHALL BE RELIEVED OF ITS
OBLIGATIONS UNLESS AND UNTIL ANY SUCH CONSENT IS OBTAINED BY WES IN A FORM
REASONABLY ACCEPTABLE TO THE PARTNERSHIP.


 


6

--------------------------------------------------------------------------------


 


5.                                      SUPPORTING SOFTWARE


 


5.1                                 SUPPORTING SOFTWARE. ALL SOFTWARE WHICH
RELATES TO OR IS REQUIRED FOR THE OPERATION OF THE ATLAS SOFTWARE IS SET FORTH
ON SCHEDULE A-2 (THE “SUPPORTING SOFTWARE”).

 

5.2                                 Migration Supporting Software.  The IT
Migration Plan (as defined in the Purchase Agreement) will identify the software
to be included in the Migration Assets (as defined in the Purchase Agreement)
that the Partnership will use in lieu of the Supporting Software (the “Migration
Supporting Software”); provided, the Migration Supporting Software may, but is
not required to, include all or a portion of the Supporting Software.


 


6.                                      CONFIDENTIALITY


 


6.1                                 USE AND DISCLOSURE RESTRICTIONS.  DURING THE
TERM OF THIS AGREEMENT, AND FOR A PERIOD OF TWO (2) YEARS AFTER ANY TERMINATION
OF THIS AGREEMENT, EACH PARTY WILL NOT USE ANOTHER PARTY’S CONFIDENTIAL
INFORMATION EXCEPT AS PERMITTED HEREIN, AND WILL NOT DISCLOSE SUCH CONFIDENTIAL
INFORMATION TO ANY THIRD PARTY EXCEPT TO EMPLOYEES AND CONSULTANTS AS IS
REASONABLY REQUIRED IN CONNECTION WITH THE EXERCISE OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (AND ONLY SUBJECT TO BINDING USE AND DISCLOSURE
RESTRICTIONS AT LEAST AS PROTECTIVE AS THOSE SET FORTH HEREIN EXECUTED IN
WRITING BY SUCH EMPLOYEES AND CONSULTANTS).  HOWEVER, EACH PARTY MAY DISCLOSE
CONFIDENTIAL INFORMATION OF ANOTHER PARTY:  (I) PURSUANT TO THE ORDER OR
REQUIREMENT OF A COURT, ADMINISTRATIVE AGENCY, OR OTHER GOVERNMENTAL BODY,
PROVIDED THAT THE DISCLOSING PARTY GIVES REASONABLE NOTICE TO THE OTHER PARTIES
TO CONTEST SUCH ORDER OR REQUIREMENT; AND (II) ON A CONFIDENTIAL BASIS TO LEGAL
OR FINANCIAL ADVISORS.  NOTWITHSTANDING THE FOREGOING, THE PARTIES’
CONFIDENTIALITY OBLIGATIONS WITH RESPECT TO ALL SOURCE CODE SHALL CONTINUE IN
PERPETUITY, UNLESS SUCH SOURCE CODE BECOMES NON-CONFIDENTIAL IN ACCORDANCE WITH
SECTION 6.2, BELOW.


 


6.2                                 EXCLUSIONS.  CONFIDENTIAL INFORMATION SHALL
NOT INCLUDE INFORMATION THAT:  (I) IS OR BECOMES GENERALLY KNOWN OR AVAILABLE BY
PUBLICATION, COMMERCIAL USE OR OTHERWISE THROUGH NO FAULT OF THE RECEIVING
PARTY; (II) IS KNOWN TO THE RECEIVING PARTY AT THE TIME OF DISCLOSURE WITHOUT
VIOLATION OF ANY CONFIDENTIALITY RESTRICTION AND WITHOUT ANY RESTRICTION ON THE
RECEIVING PARTY’S FURTHER USE OR DISCLOSURE; (III) IS INDEPENDENTLY DEVELOPED BY
THE RECEIVING PARTY WITHOUT USE OF THE DISCLOSING PARTY’S CONFIDENTIAL
INFORMATION; OR (IV) IS RIGHTFULLY RECEIVED FROM A THIRD PARTY NOT UNDER AN
OBLIGATION AS TO DISCLOSURE OF SUCH INFORMATION.


 


7

--------------------------------------------------------------------------------


 


7.                                      WARRANTIES


 


7.1                                 WES WARRANTIES.


 


(A)                                  WES REPRESENTS AND WARRANTS TO THE
PARTNERSHIP THAT:  (I) IT HAS FULL POWER AND AUTHORITY TO ENTER INTO THIS
AGREEMENT; (II) IT HAS SUFFICIENT RIGHT AND AUTHORITY TO CARRY OUT ITS
OBLIGATIONS HEREUNDER AND TO GRANT, ASSIGN OR CONTRIBUTE, AS APPROPRIATE, THE
ATLAS SOFTWARE, THE MARKS AND THE HARDWARE TO THE PARTNERSHIP HEREUNDER, AND
(III) TO WES’ KNOWLEDGE, THE ATLAS SOFTWARE AND THE MARKS DO NOT VIOLATE ANY
RIGHTS RELATING TO THE INTELLECTUAL PROPERTY ANY THIRD PARTY.


 


(B)                                 WITHOUT LIMITING IN ANY WAY THE APPLICABLE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THE PURCHASE AGREEMENT, THE
WARRANTIES IN THIS SECTION 7.1 ARE IN LIEU OF ALL OTHER WARRANTIES MADE BY WES,
EXPRESS AND IMPLIED, INCLUDING BUT NOT LIMITED TO ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND INFRINGEMENT, EXCEPT AS
SET FORTH IN THIS SECTION 7.1.  WES DOES NOT WARRANT THAT THE ATLAS SOFTWARE IS
ERROR-FREE OR THAT ANY USE THEREOF BY THE PARTNERSHIP OR ANY LICENSEE OR
SUB-LICENSEE WILL BE UNINTERRUPTED.


 


7.2                                 PARTNERSHIPWARRANTIES.


 


(A)                                  THE PARTNERSHIP REPRESENTS AND WARRANTS TO
WES THAT: (I) IT HAS FULL POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT; AND
(II) IT HAS SUFFICIENT RIGHT AND AUTHORITY TO CARRY OUT ITS OBLIGATIONS
HEREUNDER AND TO GRANT TO WES AND ITS AFFILIATES ALL LICENSES AND RIGHTS THAT
THE PARTNERSHIP IS GRANTING TO WES AND ITS AFFILIATES HEREUNDER, AND (III) TO
THE PARTNERSHIP’S KNOWLEDGE, ANY UPDATES, UPGRADES, ENHANCEMENTS OR DERIVATIVE
WORKS PROVIDED TO WES AND ITS AFFILIATES PURSUANT TO SECTION 4.1, DO NOT VIOLATE
ANY RIGHTS RELATING TO THE INTELLECTUAL PROPERTY ANY THIRD PARTY.


 


(B)                                 THE WARRANTIES IN THIS SECTION 7.2 ARE IN
LIEU OF ALL OTHER WARRANTIES MADE BY THE PARTNERSHIP, EXPRESS AND IMPLIED,
INCLUDING BUT NOT LIMITED TO ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE AND INFRINGEMENT, EXCEPT AS SET FORTH IN THIS SECTION
7.2.  THE PARTNERSHIP DOES NOT WARRANT THAT THE ATLAS SOFTWARE IS ERROR-FREE OR
THAT


 

8

--------------------------------------------------------------------------------





ANY USE THEREOF BY WES OR ANY LICENSEE OR SUB-LICENSEE WILL BE UNINTERRUPTED.

 

8.                                      INDEMNIFICATION


 


8.1                                 WES WILL DEFEND AT ITS EXPENSE ANY SUITS
AGAINST THE PARTNERSHIP OR ANY PARTNERSHIP ENTITY BASED UPON A CLAIM THAT THE
ATLAS SOFTWARE OR THE MARKS, AS ASSIGNED HEREUNDER, INFRINGES ANY RIGHTS RELATED
TO THE INTELLECTUAL PROPERTY OF ANY THIRD PARTY AND WILL PAY ANY DAMAGES, COSTS
AND EXPENSES FINALLY AWARDED IN ANY SUCH SUIT (INCLUDING WITHOUT LIMITATION
REASONABLE ATTORNEYS’ FEES) PROVIDED THAT THE PARTNERSHIP OR THE APPLICABLE
PARTNERSHIP ENTITY:  (I) PROMPTLY NOTIFIES WES IN WRITING OF THE SUIT; (II)
PROVIDES WES WITH SOLE CONTROL AND AUTHORITY TO DEFEND AND SETTLE SUCH SUIT; AND
(III) PROVIDES WES, AT WES’ EXPENSE, WITH ALL REASONABLE ASSISTANCE AND
INFORMATION REQUESTED BY WES FOR THE DEFENSE AND SETTLEMENT OF SUCH SUIT.  WES
MAY, IN ITS SOLE DISCRETION, SETTLE ANY SUCH CLAIM ON A BASIS REQUIRING WES TO
SUBSTITUTE FOR THE ATLAS SOFTWARE ALTERNATIVE SUBSTANTIALLY EQUIVALENT
NON-INFRINGING PROGRAMS. IN THE EVENT THAT ANY PRELIMINARY INJUNCTION, TEMPORARY
RESTRAINING ORDER OR FINAL INJUNCTION SHALL BE OBTAINED, WES SHALL, AT ITS SOLE
OPTION, EITHER: (A) OBTAIN THE RIGHT FOR CONTINUED USE OF THE INFRINGING
PORTIONS OF THE ATLAS SOFTWARE; OR (B) MODIFY THE INFRINGING PORTIONS SO AS TO
AVOID SUCH INFRINGEMENT WHILE OBTAINING AT LEAST EQUIVALENT FUNCTIONALITY; OR
(C) SUBSTITUTE FOR THE INFRINGING PORTIONS OF THE ATLAS SOFTWARE ALTERNATIVE
EQUIVALENT SOFTWARE AND SUPPORTING DOCUMENTATION.


 


8.2                                 WES WILL HAVE NO OBLIGATION UNDER THIS
SECTION 8 FOR ANY CLAIM OF INFRINGEMENT OR MISAPPROPRIATION THAT ARISES FROM: 
(I) THE COMBINATION OF THE ATLAS SOFTWARE WITH PRODUCTS, PROGRAMS, OR DATA NOT
FURNISHED BY WES, IF SUCH CLAIM WOULD HAVE BEEN AVOIDED BY THE USE OF THE ATLAS
SOFTWARE AS PROVIDED BY WES WITHOUT SUCH COMBINATION; OR (II) THE MODIFICATION
OF THE ATLAS SOFTWARE BY THE PARTNERSHIP, IF SUCH CLAIM WOULD HAVE BEEN AVOIDED
BY USE OF THE UNMODIFIED ATLAS SOFTWARE.


 


8.3                                 THE PARTNERSHIP WILL DEFEND AT ITS EXPENSE
ANY SUITS AGAINST WES BASED UPON A CLAIM THAT ANY UPDATES, UPGRADES,
ENHANCEMENTS OR DERIVATIVE WORKS PROVIDED TO WES AND ITS AFFILIATES PURSUANT TO
SECTION 4.1 INFRINGE ANY RIGHTS RELATED TO THE INTELLECTUAL PROPERTY OF ANY
THIRD PARTY AND WILL PAY ANY DAMAGES, COSTS AND EXPENSES FINALLY AWARDED IN ANY
SUCH SUIT (INCLUDING WITHOUT LIMITATION REASONABLE ATTORNEYS’ FEES) PROVIDED
THAT:  (I) WES PROMPTLY NOTIFIES THE PARTNERSHIP IN WRITING OF THE SUIT;
(II) WES PROVIDES THE PARTNERSHIP WITH SOLE CONTROL AND AUTHORITY TO DEFEND AND
SETTLE SUCH SUIT; AND (III) WES PROVIDES THE PARTNERSHIP, AT THE PARTNERSHIP’S
EXPENSE, WITH ALL REASONABLE ASSISTANCE AND INFORMATION REQUESTED BY THE
PARTNERSHIP FOR THE DEFENSE AND SETTLEMENT OF SUCH SUIT.  THE PARTNERSHIP MAY,
IN ITS SOLE DISCRETION, SETTLE ANY SUCH CLAIM ON A BASIS REQUIRING THE
PARTNERSHIP TO SUBSTITUTE FOR THE ATLAS SOFTWARE ALTERNATIVE


 

9

--------------------------------------------------------------------------------


 


SUBSTANTIALLY EQUIVALENT NON-INFRINGING PROGRAMS. IN THE EVENT THAT ANY
PRELIMINARY INJUNCTION, TEMPORARY RESTRAINING ORDER OR FINAL INJUNCTION SHALL BE
OBTAINED, THE PARTNERSHIP SHALL, AT ITS SOLE OPTION, EITHER:  (A) OBTAIN THE
RIGHT FOR CONTINUED USE OF THE INFRINGING PORTIONS OF THE ATLAS SOFTWARE; OR
(B) MODIFY THE INFRINGING PORTIONS SO AS TO AVOID SUCH INFRINGEMENT WHILE
OBTAINING AT LEAST EQUIVALENT FUNCTIONALITY; OR (C) SUBSTITUTE FOR THE
INFRINGING PORTIONS OF THE ATLAS SOFTWARE ALTERNATIVE EQUIVALENT SOFTWARE AND
SUPPORTING DOCUMENTATION.


 


8.4                                 THE PARTNERSHIP WILL HAVE NO OBLIGATION
UNDER THIS SECTION 8 FOR ANY CLAIM OF INFRINGEMENT OR MISAPPROPRIATION THAT
ARISES FROM:  (I) THE COMBINATION OF THE ATLAS SOFTWARE (OR UPDATES, UPGRADES,
ENHANCEMENTS OR DERIVATIVE WORKS PROVIDED TO WES AND ITS AFFILIATES PURSUANT TO
SECTION 4.1) WITH PRODUCTS, PROGRAMS, OR DATA NOT FURNISHED BY THE PARTNERSHIP,
IF SUCH CLAIM WOULD HAVE BEEN AVOIDED BY THE USE OF THE ATLAS SOFTWARE (OR
UPDATES, UPGRADES, ENHANCEMENTS OR DERIVATIVE WORKS PROVIDED TO WES AND ITS
AFFILIATES PURSUANT TO SECTION 4.1) AS PROVIDED BY THE PARTNERSHIP WITHOUT SUCH
COMBINATION; OR (II) THE MODIFICATION OF THE ATLAS SOFTWARE (OR THE UPDATES,
UPGRADES, ENHANCEMENTS OR DERIVATIVE WORKS PROVIDED TO WES AND ITS AFFILIATES
PURSUANT TO SECTION 4.1), IF SUCH CLAIM WOULD HAVE BEEN AVOIDED BY USE OF THE
ATLAS SOFTWARE (OR THE UPDATES, UPGRADES, ENHANCEMENTS OR DERIVATIVE WORKS
PROVIDED TO WES AND ITS AFFILIATES PURSUANT TO SECTION 4.1) AS PROVIDED BY THE
PARTNERSHIP WITHOUT SUCH MODIFICATION.


 


8.5                                 THE FOREGOING ARE WES’ AND THE PARTNERSHIP’S
SOLE AND EXCLUSIVE OBLIGATIONS, AND THEIR RESPECTIVE SOLE AND EXCLUSIVE
REMEDIES, WITH RESPECT TO INFRINGEMENT OR MISAPPROPRIATION OF INTELLECTUAL
PROPERTY RIGHTS RELATING TO THE ATLAS SOFTWARE.

 

9.                                      LIMITATION OF LIABILITY


 


9.1                                 THE PARTNERSHIP SHALL NOT BE LIABLE IN ANY
WAY FOR SERVICES TO THE EXTENT SUCH SERVICES ARE PERFORMED IN ACCORDANCE WITH
THE STANDARD OF CARE SPECIFIED IN SECTION 4.  REGARDLESS OF WHETHER ANY REMEDY
FAILS OF ITS ESSENTIAL PURPOSE OR OTHERWISE, IN NO EVENT SHALL ANY PARTY BE
LIABLE FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES OF ANY KIND (INCLUDING LOSS OF USE, DATA, BUSINESS OR
PROFITS) ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, WHETHER SUCH
LIABILITY ARISES FROM ANY CLAIM BASED UPON CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE), PRODUCT LIABILITY OR OTHERWISE, AND WHETHER OR NOT ANY PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSS OR DAMAGE,


 

10

--------------------------------------------------------------------------------


 


OTHER THAN (A) THE PARTNERSHIP’S INTENTIONAL, WILLFUL, GROSSLY NEGLIGENT AND/OR
REPETITIVE BREACH OF WES’ CONFIDENTIAL INFORMATION AND ANY INFRINGEMENT OF ANY
INTELLECTUAL PROPERTY RELATED TO THE UPDATES, UPGRADES, ENHANCEMENTS OR
DERIVATIVE WORKS PROVIDED TO WES AND ITS AFFILIATES PURSUANT TO SECTION 4.1, OR
(B) WES’ (OR ANY AFFILIATE OF WES) OR WBE’S (OR ANY AFFILIATE OF WBE)
INTENTIONAL, WILLFUL, GROSSLY NEGLIGENT AND/OR REPETITIVE BREACH OF THE
PARTNERSHIP’S CONFIDENTIAL INFORMATION, ANY INFRINGEMENT OF ANY INTELLECTUAL
PROPERTY RELATED TO THE ATLAS SOFTWARE OR ANY BREACH OF THE LICENSE PROVISIONS
IN SECTION 3 HEREIN.


 


9.2                                 IN CONNECTION WITH A CLAIM, DEMAND OR CAUSE
OF ACTION BY ONE PARTY AGAINST ANOTHER (OR ITS AFFILIATES OR THE APPROPRIATE
PARTNERSHIP ENTITY OR ENTITIES) TO RECOVER DAMAGES BASED UPON OR ARISING OUT OF
THIS AGREEMENT OR THE PERFORMANCE OF SERVICES UNDER THIS AGREEMENT OR BASED UPON
OR ARISING OUT OF ACTIONS OR INACTIONS OF A PARTY (OR ITS AFFILIATE OR A
PARTNERSHIP ENTITY OR ENTITIES) ANCILLARY TO THE PERFORMANCE OF SERVICES,
WHETHER SUCH CLAIM IS FOUNDED UPON THEORIES OF NEGLIGENCE, BREACH OF WARRANTY,
STRICT TORT LIABILITY, BREACH OF CONTRACT, OR THE VIOLATION OF ANY OTHER
APPLICABLE LEGAL DUTY OR STANDARD, THE AMOUNT OF DAMAGES TO BE RECOVERED BY SUCH
PARTY WITH RESPECT TO SUCH CLAIM, DEMAND OR CAUSE OF ACTION SHALL BE REDUCED BY
A PERCENTAGE EQUAL TO THAT PARTY’S PERCENTAGE OF RESPONSIBILITY OR FAULT AND
SUCH PARTY SHALL HAVE NO RIGHT TO RECOVER DAMAGES IF ITS PERCENTAGE OF
RESPONSIBILITY OR FAULT EXCEEDS FIFTY PERCENT (50%).


 


9.3                                 SUBJECT TO SECTION 9.2 ABOVE, IN CONNECTION
WITH A CLAIM, DEMAND OR CAUSE OF ACTION BY ONE PARTY AGAINST ANOTHER (OR ITS
AFFILIATES OR A PARTNERSHIP ENTITY OR ENTITIES) TO RECOVER DAMAGES BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR THE PERFORMANCE OF THE SERVICES UNDER THIS
AGREEMENT OR BASED UPON OR ARISING OUT OF ACTIONS OR INACTIONS OF SUCH PARTY (OR
ITS AFFILIATES OR A PARTNERSHIP ENTITY OR ENTITIES) ANCILLARY TO THE PERFORMANCE
OF SERVICES, WHETHER SUCH CLAIM IS FOUNDED UPON THEORIES OF NEGLIGENCE, BREACH
OF WARRANTY, STRICT TORT LIABILITY, BREACH OF CONTRACT OR THE VIOLATION OF ANY
OTHER APPLICABLE LEGAL DUTY OR STANDARD, SUCH PARTY (OR ITS AFFILIATES


 

11

--------------------------------------------------------------------------------


 


OR PARTNERSHIP ENTITY OR ENTITIES) SHALL BE LIABLE TO SUCH CLAIMANT ONLY FOR
THAT PERCENTAGE OF CLAIMANT’S DAMAGES WHICH ARE EQUAL TO SUCH PARTY’S (OR ITS
AFFILIATES OR A PARTNERSHIP ENTITY’S OR ENTITIES’) PERCENTAGE OF RESPONSIBILITY
OR FAULT WITH RESPECT TO THE CLAIM, DEMAND OR CAUSE OF ACTION FOR WHICH DAMAGES
ARE ALLOWED.  TO THE EXTENT THAT THE ACTIONS OR INACTIONS OF SOME OTHER ENTITY
(EVEN AN ENTITY WHICH HAS SETTLED WITH CLAIMANT) CAUSED OR CONTRIBUTED TO CAUSE
IN ANY WAY CLAIMANT’S HARM FOR WHICH RECOVERY OF DAMAGES IS SOUGHT, THE PARTY
AGAINST WHOM THE CLAIM IS BROUGHT (OR ITS AFFILIATES OR PARTNERSHIP ENTITY OR
ENTITIES) SHALL NOT BE RESPONSIBLE TO CLAIMANT FOR THE PERCENTAGE OF CLAIMANT’S
DAMAGES ATTRIBUTABLE TO ANY SUCH THIRD PARTY FOR WHOSE CONDUCT THE PARTY AGAINST
WHOM THE CLAIM IS BROUGHT (OR ITS AFFILIATES OR PARTNERSHIP ENTITY OR ENTITIES)
IS NOT LEGALLY LIABLE.  IN THE EVENT THAT CLAIMANT SETTLES WITH A THIRD PARTY OR
RECOVERS FUNDS FROM ANY SOURCE WITH RESPECT TO A CLAIM, DEMAND OR CAUSE OF
ACTION BROUGHT BY CLAIMANT AGAINST PARTY AGAINST WHOM THE CLAIM IS BROUGHT (OR
ITS AFFILIATES OR PARTNERSHIP ENTITY OR ENTITIES), THE PARTY AGAINST WHOM THE
CLAIM IS BROUGHT (OR ITS AFFILIATES OR PARTNERSHIP ENTITY OR ENTITIES) SHALL BE
ENTITLED TO A CREDIT AGAINST THE AMOUNT OF DAMAGES THE CLAIMANT OTHERWISE WOULD
BE ENTITLED TO RECOVER AGAINST THE PARTY AGAINST WHOM THE CLAIM IS BROUGHT (OR
ITS AFFILIATES OR PARTNERSHIP ENTITY OR ENTITIES) IN THE SUM OF THE DOLLAR
AMOUNTS OF ALL SUCH SETTLEMENTS OR PAYMENTS RECEIVED BY CLAIMANT FROM OTHER
SOURCES.


 


9.4                                 IN THE EVENT THAT A PARTY HEREUNDER BELIEVES
THAT IT HAS A CLAIM AGAINST ANOTHER PARTY (OR ITS AFFILIATES OR PARTNERSHIP
ENTITY OR ENTITIES) FOR DAMAGES ARISING OUT OF THIS AGREEMENT OR THE PERFORMANCE
OF THE SERVICES UNDER THIS AGREEMENT OR BASED UPON OR ARISING OUT OF ACTIONS OR
INACTIONS OF THE PARTY AGAINST WHOM THE CLAIM MAY BE BROUGHT (OR ITS AFFILIATES
OR PARTNERSHIP ENTITY OR ENTITIES) ANCILLARY TO THE PERFORMANCE OF SERVICES,
WHETHER SUCH CLAIM IS FOUNDED UPON THEORIES OF NEGLIGENCE, BREACH OF WARRANTY,
STRICT TORT LIABILITY, BREACH OF CONTRACT OR THE VIOLATION OF ANY OTHER
APPLICABLE LEGAL DUTY OR STANDARD, THE CLAIMANT SHALL PROMPTLY SO NOTIFY THE
PARTY AGAINST WHOM THE


 

12

--------------------------------------------------------------------------------


 


CLAIM MAY BE BROUGHT (OR ITS AFFILIATES OR PARTNERSHIP ENTITY OR ENTITIES).  THE
PARTY AGAINST WHOM THE CLAIM MAY BE BROUGHT (OR ITS AFFILIATES OR PARTNERSHIP
ENTITY OR ENTITIES) SHALL THEREAFTER ENDEAVOR IN GOOD FAITH TO RESOLVE THE CLAIM
WITH THE CLAIMANT.  IT IS EXPRESSLY AGREED THAT THE STATUTE OF LIMITATIONS
GOVERNING ANY AND ALL CAUSES OF ACTION THAT SUCH CLAIMANT MAY HAVE AGAINST THE
PARTY AGAINST WHOM THE CLAIM MAY BE BROUGHT (OR ITS AFFILIATES OR PARTNERSHIP
ENTITY OR ENTITIES) ARISING OUT OF THIS AGREEMENT OR THE PERFORMANCE OF THE
SERVICES UNDER THIS AGREEMENT OR BASED UPON OR ARISING OUT OF ACTIONS OR
INACTIONS OF THE PARTY AGAINST WHOM THE CLAIM MAY BE BROUGHT (OR ITS AFFILIATES
OR PARTNERSHIP ENTITY OR ENTITIES) ANCILLARY TO THE PERFORMANCE OF SERVICES,
WHETHER SUCH CLAIM IS FOUNDED UPON THEORIES OF NEGLIGENCE, BREACH OF WARRANTY,
STRICT TORT LIABILITY, BREACH OF CONTRACT OR THE VIOLATION OF ANY OTHER
APPLICABLE LEGAL DUTY OR STANDARD, SHALL BE ONE (1) YEAR FROM THE DATE THAT THE
CLAIMANT KNEW OR THROUGH REASONABLE DILIGENCE SHOULD HAVE KNOWN OF THE FACTS
GIVING RISE TO THE CAUSE OF ACTION.


 


9.5                                 A PARTY’S TOTAL AGGREGATE LIABILITY ARISING
OUT OF OR RELATED TO THE SUBJECT MATTER OF THIS AGREEMENT, IN CONTRACT, TORT, OR
OTHERWISE, SHALL NOT EXCEED THE TOTAL AMOUNT PAID TO THE PARTNERSHIP (OR ANY
PARTNERSHIP ENTITY OR ENTITIES) (I) IN THE CALENDAR YEAR IN WHICH THE CLAIM OR
CAUSE OF ACTION AROSE AND (II) FOR THE PARTNERSHIP’S PERFORMANCE OF ITS
OBLIGATIONS UNDER THIS AGREEMENT.


 


9.6                                 THE EXCLUSIVE REMEDY (IN LIEU OF ANY OTHER
REMEDY AT LAW OR IN EQUITY) OF ANY OF WES, A LICENSEE OR A SUB-LICENSEE FOR ANY
CAUSE WHATSOEVER, REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT OR TORT,
AND THE PARTNERSHIP’S (AND ANY PARTNERSHIP ENTITY’S OR ENTITIES’) ENTIRE
LIABILITY TO WES, A LICENSEE OR A SUB-LICENSEE IS SET FORTH IN THIS SECTION 9.


 


9.7                                 IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT
EACH AND EVERY PROVISION OF THIS AGREEMENT WHICH PROVIDES FOR A LIMITATION OF
LIABILITY, DISCLAIMER OF WARRANTIES, OR EXCLUSION OF DAMAGES IS INTENDED BY THE
PARTIES TO BE SEVERABLE AND INDEPENDENT OF ANY OTHER PROVISION AND TO BE
ENFORCED AS SUCH.  WES AND


 

13

--------------------------------------------------------------------------------


 


THE PARTNERSHIP EACH ACKNOWLEDGES THAT THE PROVISIONS OF THIS AGREEMENT WERE
NEGOTIATED TO REFLECT AN INFORMED, VOLUNTARY ALLOCATION BETWEEN WES AND THE
PARTNERSHIP OF ALL RISKS (BOTH KNOWN AND UNKNOWN) ASSOCIATED WITH THE SUBJECT
MATTER OF THIS AGREEMENT.


 


10.                               TERM AND TERMINATION


 


10.1                           TERM.  THIS AGREEMENT COMMENCES AS OF THE
EFFECTIVE DATE AND SHALL REMAIN IN FORCE FOR SO LONG AS WES, AN AFFILIATED
ASSIGNEE, WBE OR ANY AFFILIATE SUB-LICENSEE CONTINUES TO USE THE ATLAS 2000
SYSTEM IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


10.2                           TERMINATION.  THIS AGREEMENT AND THE LICENSES
GRANTED HEREUNDER SHALL TERMINATE UPON THE EARLIEST TO OCCUR OF THE FOLLOWING: 
(I) THIRTY (30) DAYS AFTER THE PARTNERSHIP GIVES WES NOTICE OF A MATERIAL BREACH
OF ANY PROVISION OF THIS AGREEMENT, UNLESS SUCH BREACH IS CURED WITHIN THIRTY
(30) DAYS OF SUCH NOTICE; (II) WITH RESPECT TO WES OR AN INDIVIDUAL LICENSEE OR
SUB-LICENSEE, THIRTY (30) DAYS AFTER SUCH PARTY GIVES THE PARTNERSHIP WRITTEN
NOTICE OF THE PARTY’S DESIRE TO TERMINATE THIS AGREEMENT, FOR ANY REASON; OR
(III) IMMEDIATELY WITH RESPECT TO WES OR AN INDIVIDUAL LICENSEE OR SUB-LICENSEE
IF SUCH PARTY FILES FOR BANKRUPTCY (SUBJECT TO AN AUTOMATIC STAY ORDERED BY A
FEDERAL BANKRUPTCY COURT), BECOMES INSOLVENT, CEASES TO DO BUSINESS OR MAKES AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS.


 


10.3                           DUTIES UPON TERMINATION.  UPON ANY TERMINATION
HEREUNDER, THE LICENSES HEREUNDER ARE TERMINATED (AND ALL RIGHTS IN AND TO THE
ATLAS SOFTWARE GRANTED PURSUANT TO SUCH LICENSES SHALL TERMINATE).  THE
TERMINATED PARTY OR PARTIES SHALL IMMEDIATELY CEASE ALL USE OF THE ATLAS
SOFTWARE AND SHALL IRRETRIEVABLY DELETE AND/OR REMOVE SUCH SOFTWARE FROM ALL
COMPUTER HARDWARE AND STORAGE MEDIA.  WITHIN THIRTY DAYS AFTER ANY TERMINATION,
THE TERMINATED PARTY OR PARTIES SHALL DELIVER TO THE PARTNERSHIP AT THE PARTY’S
OR PARTIES’ SOLE EXPENSE (ADEQUATELY PACKAGED AND INSURED FOR SAFE DELIVERY) OR
DESTROY ALL COPIES OF (I) THE ATLAS SOFTWARE IN EVERY FORM AND (II) ALL
CONFIDENTIAL INFORMATION OF THE PARTNERSHIP.  TO THE EXTENT THAT THE PARTNERSHIP
HAS ANY CONFIDENTIAL INFORMATION OF A TERMINATED PARTY, THE PARTNERSHIP WITHIN
THIRTY DAYS AFTER ANY TERMINATION WILL DELIVER TO SUCH PARTY AT THE
PARTNERSHIP’S SOLE EXPENSE OR DESTROY ALL COPIES OF ALL CONFIDENTIAL INFORMATION
OF THE TERMINATED PARTY.


 


10.4                           SURVIVAL.  THE RIGHTS AND OBLIGATIONS OF THE
PARTIES CONTAINED IN SECTIONS 2, 5, 6, 8, 9, 10, AND 11 WILL SURVIVE ANY
TERMINATION OF THIS AGREEMENT.


 


14

--------------------------------------------------------------------------------


 


11.                               GENERAL


 


11.1                           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL AND SUBSTANTIVE LAWS OF NEW
YORK AND WITHOUT REGARD TO ANY CONFLICTS OF LAWS CONCEPTS THAT WOULD APPLY THE
SUBSTANTIVE LAW OF SOME OTHER JURISDICTION.


 


11.2                           RELATIONSHIP OF THE PARTIES.  THE PARTIES TO THIS
AGREEMENT ARE INDEPENDENT CONTRACTORS AND THIS AGREEMENT WILL NOT ESTABLISH ANY
RELATIONSHIP OF PARTNERSHIP, JOINT VENTURE, EMPLOYMENT, FRANCHISE, OR AGENCY
BETWEEN THE PARTIES.  NO PARTY WILL HAVE THE POWER TO BIND THE OTHERS OR INCUR
OBLIGATIONS ON THE OTHERS’ BEHALF WITHOUT THE OTHER’S PRIOR WRITTEN CONSENT.


 


11.3                           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT
SHALL BE HELD BY A COURT OF COMPETENT JURISDICTION TO BE ILLEGAL, INVALID OR
UNENFORCEABLE, THE REMAINING PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.


 


11.4                           WAIVER.  NO WAIVER OF ANY BREACH OF ANY PROVISION
OF THIS AGREEMENT SHALL CONSTITUTE A WAIVER OF ANY PRIOR, CONCURRENT OR
SUBSEQUENT BREACH OF THE SAME OR ANY OTHER PROVISIONS HEREOF, AND NO WAIVER
SHALL BE EFFECTIVE UNLESS MADE IN WRITING AND SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE WAIVING PARTY.


 


11.5                           NOTICE.  ALL NOTICES REQUIRED OR PERMITTED UNDER
THIS AGREEMENT WILL BE IN WRITING AND DELIVERED BY CONFIRMED FACSIMILE
TRANSMISSION, BY COURIER OR OVERNIGHT DELIVERY SERVICE, OR BY CERTIFIED MAIL,
AND IN EACH INSTANCE WILL BE DEEMED GIVEN UPON RECEIPT.  ALL COMMUNICATIONS WILL
BE SENT TO THE ADDRESSES SET FORTH BELOW OR TO SUCH OTHER ADDRESS AS MAY BE
SPECIFIED BY A PARTY TO THE OTHERS IN ACCORDANCE WITH THIS SECTION 11.5.

 

To WES:

 

To the Partnership:

 

 

 

One Williams Center

 

c/o WEG GP LLC

Tulsa, Oklahoma  74172

 

One Williams Center

Attention:  Mr. Tony Gehres

 

Tulsa, Oklahoma  74172

Facsimile:  (918) 573-4503

 

Attention:  Mr. Lonny Townsend

 

 

Facsimile:  (918) 573-6928

 


11.6                           CONTINUING COOPERATION; SUCCESSORS AND ASSIGNS. 
THE PARTIES TO THIS AGREEMENT HEREBY AGREE TO COOPERATE IN GOOD FAITH TO GIVE
FULL LEGAL EFFECT TO THE TRANSACTIONS PROVIDED FOR IN THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, BY EXECUTING, DELIVERY AND/OR FILING SUCH OTHER INSTRUMENTS
OR CERTIFICATES AS MAY BE REASONABLY REQUESTED BY THE OTHER PARTY TO THIS
AGREEMENT.  THE PROVISIONS OF THE IMMEDIATELY PRECEDING SENTENCE SHALL SURVIVE
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH OF
THE PARTNERSHIP AND WES MAY, UPON WRITTEN NOTICE TO, BUT WITHOUT THE PRIOR
CONSENT OF, THE OTHER PARTY, ASSIGN OR TRANSFER ITS RIGHTS HEREUNDER TO THE
BUYER OR ANY PARTNERSHIP ENTITY (IN THE CASE OF THE PARTNERSHIP) OR ANY
AFFILIATE OF


 

15

--------------------------------------------------------------------------------


 


WES (IN THE CASE OF WES) AND, IF SO ASSIGNED OR TRANSFERRED, SUCH TRANSFEREE
SHALL BE ENTITLED TO ENFORCE THE RIGHTS HEREUNDER SO TRANSFERRED OR ASSIGNED AS
IF IT WERE A NAMED PARTY HERETO, BUT NO SUCH TRANSFER OR ASSIGNMENT SHALL
RELIEVE THE TRANSFEROR OF ITS OBLIGATIONS HEREUNDER.  THIS AGREEMENT SHALL BE
BINDING UPON, AND INURE TO THE BENEFIT OF, THE HEIRS, DEVISES, EXECUTORS,
ADMINISTRATORS, LEGAL REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS OF THE
PARTIES HERETO.


 


11.7                           FORCE MAJEURE. EXCEPT FOR ANY OBLIGATION TO MAKE
PAYMENTS, NO PARTY WILL BE LIABLE FOR ANY FAILURE OR DELAY IN ITS PERFORMANCE
UNDER THIS AGREEMENT DUE TO CAUSES BEYOND ITS REASONABLE CONTROL, INCLUDING, BUT
NOT LIMITED TO, ACTS OF GOD, WAR, RIOT, EMBARGOES, TERRORISM, ACTS OF CIVIL OR
MILITARY AUTHORITIES, STRIKES, LOCKOUTS, FIRE, FLOODS, EARTHQUAKES, ACCIDENTS,
STRIKES, OR FUEL CRISES.


 


11.8                           ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH
THE EXHIBITS ATTACHED HERETO, AND THE PROVISIONS OF THE PURCHASE AGREEMENT
RELATING HERETO, REPRESENT THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES
HERETO AND THERETO WITH REFERENCE TO THE MATTERS SET FORTH HEREIN AND NO
REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE IN CONNECTION HEREWITH OTHER THAN
THOSE EXPRESSLY SET FORTH HEREIN OR THEREIN.  THIS AGREEMENT, TOGETHER WITH THE
EXHIBITS ATTACHED HERETO, AND THE PROVISIONS OF THE PURCHASE AGREEMENT RELATING
HERETO, SUPERSEDES ALL PRIOR NEGOTIATIONS, DISCUSSIONS, CORRESPONDENCE,
COMMUNICATIONS, UNDERSTANDINGS AND AGREEMENTS BETWEEN THE PARTIES RELATING TO
THE SUBJECT MATTER HEREOF AND ALL PRIOR DRAFTS OF SUCH DOCUMENTS (INCLUDING
EXHIBIT 1.2(A)(IV)(3) TO THE PURCHASE AGREEMENT).  NO PRIOR DRAFTS OF SUCH
DOCUMENTS AND NO WORDS OR PHRASES FROM ANY SUCH PRIOR DRAFTS SHALL BE ADMISSIBLE
INTO EVIDENCE IN ANY ACTION OR SUIT INVOLVING SUCH DOCUMENTS.


 


11.9                           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
TWO COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL, BUT BOTH OF WHICH
TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


11.10                     PUBLICITY.  THE PARTIES AGREE TO MAKE APPROPRIATE
PUBLIC PRESS ANNOUNCEMENTS TO ANNOUNCE THIS AGREEMENT, AT A MUTUALLY AGREEABLE
TIME AND IN A MUTUALLY AGREEABLE FORMAT AND MANNER.


 


11.11                     THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT SHALL INURE
SOLELY TO THE BENEFIT OF AND BE BINDING UPON WES AND THE PARTNERSHIP AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS AND NO OTHER PERSON SHALL HAVE ANY
RIGHT, REMEDY, OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.

 

16

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date first
above written.

 

WILLIAMS ENERGY PARTNERS L.P.

WILLIAMS ENERGY SERVICES, LLC

 

 

 

 

By:

WEG GP LLC

 

 

its General Partner

 

 

 

 

By:

   /s/ Don R. Wellendorf

 

By:

/s/ Phillip D. Wright

Name:

Don R. Wellendorf

Name:

Phillip D. Wright

Title:

Authorized Signatory

Title:

Authorized Signatory

 

17

--------------------------------------------------------------------------------